Citation Nr: 1628949	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This case was remanded by the Board in April 2012. 

The Veteran was afforded a hearing in December 2012.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 


FINDINGS OF FACT

1.  The evidence is, at the very least, evenly balanced regarding whether the Veteran's bilateral hearing loss disability is etiologically related to service. 

2.   The evidence is, at the very least, evenly balanced regarding whether the Veteran's tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the Veteran's bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in his favor, the Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.102, 3.303. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has been diagnosed with a bilateral sensorineural hearing loss disability meeting the requirements of 38 C.F.R. § 3.385.  He has also been diagnosed with recurrent bilateral tinnitus.  See, e.g., May 2012 VA examination.  The Veteran asserts his hearing loss and tinnitus was caused by exposure to noise such as gunfire and grenades during active service.  The Veteran testified credibly during his hearing regarding his military noise exposure.  Thus, the remaining issue for the Board to resolve is whether his current bilateral hearing loss and tinnitus is etiologically related to his in-service noise exposure. 

The Veteran's service entrance and separation audiometrics, dated March 1, 1965, and July 19, 1967, respectively, demonstrate a threshold shift, with the largest disparities between 500 Hz and 1000 Hz measuring 20 decibels.  On his separation Report of Medical History he denied a history of hearing loss.  

In May 2012, the Veteran was provided a VA hearing examination.  The examiner rendered negative etiological opinions for both hearing loss and tinnitus.  The examiner acknowledged the significant in-service threshold shifts from entrance to separation.  Nevertheless, the examiner concluded that bilateral hearing loss was less likely than not attributable to or incurred in service because the Veteran's in-service audiometrics showed hearing within normal limits in both ears and the threshold shifts were not consistent with frequencies associated with noise exposure.  The examiner felt that the Veteran's hearing loss was more consistent with age-related hearing loss (presbycusis).  With respect to tinnitus, the examiner explained that because the Veteran's hearing loss was not likely related to noise exposure, it was unlikely that tinnitus was attributable to noise exposure as well.

In February 2013, a medical opinion from a VA audiologist was obtained by the Board.  The audiologist provided negative nexus opinions for both hearing loss and tinnitus, and noted that testing in service showed no hearing loss/hearing injury while in service (no significant threshold shift beyond normal variability while in service).  Accordingly, it was less likely than not that the Veteran's hearing loss and tinnitus are caused by or a result of noise exposure while in service.  Instead, they were more likely due to post service occupational and/or recreational noise exposure, normal progression, and/or other etiologies unrelated to noise exposure while in service.  

A review of the Veteran's medical treatment reports and the competent lay statements of record reveal evidence which contradicts some of the findings of the May 2012 and February 2013 VA medical opinions, in particular, that his hearing loss is age-related.  

For example, a March 2007 VA medical record indicates that the Veteran has apparent noise induced SNHL with superimposed presbycusis.  A May 2007 VA medical record also indicates that the Veteran has SNHL secondary to acoustic trauma and that he had an apparent traumatic rupture of the right tympanic membrane without active disease.  A University of Virginia audiology division report dated November 2012 notes that the Veteran's tinnitus began 46 years ago (1966) when he was training in the Army and a hand grenade exploded in close proximity to him.  Subsequent medical examination determined that his eardrum had ruptured as a result of the extreme force from the grenade.  

The Veteran reported that his daughter was young when he was in service and she knew he had trouble hearing her, and she submitted a statement in December 2009 to that effect.  The Veteran also reported that he was seen for hearing loss complaints in 1968, shortly after discharge from service.  See also December 2007 notice of disagreement ("I was treated in Johnson City VAMC in 1968 approximately 9-12 months after my discharge for the hearing loss and tinnitus.").  He also indicated that, contrary to the February 2013 VA opinion, he was not exposed to loud noise in his post-service occupation and that he uses hearing protection when he goes hunting.  See August 2013 correspondence.

Due to inconsistencies in the record, the Board requested an additional VA audiological opinion in April 2016 to clarify whether the Veteran's bilateral hearing loss and/or tinnitus is etiologically related to service.

The opinion was obtained in May 2016.  Prior to offering an opinion, a VA audiologist completed a review of the entire claims file, including the medical evidence as well as the Veteran and his family's competent and credible lay statements regarding the onset of his symptoms.  The audiologist was apprised of a sufficient number of relevant facts to provide an informed opinion, and the opinion is adequate for purposes of determining service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The May 2016 audiologist concluded that, given the Veteran's history of military noise exposure and the significant shift in hearing during active duty, it is at least as likely as not his hearing loss and tinnitus are related to military noise exposure.  

Based on this opinion, the Board determines the evidence is, at the very least, evenly balanced regarding whether the Veteran's current bilateral hearing loss disability and tinnitus are etiologically related to the conceded in-service noise exposure.  

By law, the doubt resulting from this relative equipoise in the evidence is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  Entitlement to service connection for bilateral hearing loss and tinnitus is therefore warranted.  





ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


